Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The claims are directed to treating patients suffering from NSCLC that have one or more nucleotide transversions in the coding sequences of either TP53 or KRAS or in TP53 and KRAS, no predicted loss of function mutations in PTEN or STK11, no activating mutations in EGFR or BRAF and no rearrangements in ALK or ROS 1 with an immune checkpoint inhibitor.  The claims require analysis of the 8 recited genes for particular transversions, mutations or rearrangements.  
Dong teaches the most frequent mutation signatures were C-T and C-A transversions.  The C-T mutation is a transition mutation.  The C-A is a transversion mutation. 
The claims requires identifying the patient as having one or more transversions.  Dr. Gregory Jones filed a declaration on December 20, 2018 demonstrating transversions are much better classification of good clinical outcome compared to transitions (see page 2, Figures 1A and 1B).  Thus, the secondary considerations provided in the declaration result in unexpected results.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                             July 26, 2021